  

Exhibit 10.7 

 

June 4, 2020

 

Mountain Crest Acquisition Corp
311 West 43rd Street, 12th Floor
New York, NY 10036

 

Ladies and Gentlemen:

 

Mountain Crest Acquisition Corp (the “Company”), a blank check company formed
for the purpose of acquiring one or more businesses or entities (a “Business
Combination”), intends to register its securities under the Securities Act of
1933, as amended (“Securities Act”), in connection with its initial public
offering (“IPO”), pursuant to a registration statement on Form S-1
(“Registration Statement”).

 

The undersigned hereby commits that it will purchase 25,000 units of the Company
(“Private Units”), each Private Unit consisting of one share of common stock of
the Company, $0.0001 par value (the “Common Stock”) and one right to receive
one-tenth of one share of common stock upon the consummation of an initial
Business Combination, at $10.00 per Private Unit, for a purchase price of
$250,000 (the “Private Unit Purchase Price”).

 

The undersigned hereby agrees that it will purchase an additional amount of
units of the Company (“Over-Allotment Units”), up to a maximum of 3,750
Over-Allotment Units, or a maximum purchase price of $37,500 (“Over-Allotment
Unit Purchase Price”, together with the Private Unit Purchase Price, the
“Purchase Price”), in the event Chardan Capital Markets, LLC (the “Underwriter”)
exercises the over-allotment option, such that the amount held in the trust
account (as described in the Registration Statement, the “Trust Account”) does
not fall below $10.20 per share for each share of Common Stock sold in the IPO.

 

At least twenty-four (24) hours prior to the pricing of the IPO, the undersigned
will cause the Private Unit Purchase Price to be delivered to an escrow account
with Loeb & Loeb LLP (“Loeb”).

 

The consummation of the purchase and issuance of the Private Units shall occur
simultaneously with the consummation of the IPO and the consummation of the
purchase and issuance of the Over-Allotment Units shall occur simultaneously
with the closing of any exercise of the over-allotment option related to the
IPO. Simultaneously with or prior to the consummation of the IPO, Loeb shall
deposit the Private Unit Purchase Price, without interest or deduction, into the
Trust Account.

 

Each of the Company, and the undersigned acknowledges and agrees that Loeb is
serving hereunder solely as a convenience to the parties to facilitate the
purchase of the Private Units and Loeb’s sole obligation under this letter
agreement is to act with respect to holding and disbursing the Purchase Price
for the Private Units as described above. Loeb shall not be liable to the
Company, the Underwriter or the undersigned or any other person or entity in
respect of any act or failure to act hereunder or otherwise in connection with
performing its services hereunder unless Loeb has acted in a manner constituting
gross negligence or willful misconduct. The Company and the undersigned shall
indemnify Loeb against any claim made against it (including reasonable
attorney’s fees) by reason of it acting or failing to act in connection with
this letter agreement except as a result of its gross negligence or willful
misconduct. Loeb may rely and shall be protected in acting or refraining from
acting upon any written notice, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper party or parties.

 



1

 

 

The Private Units and Over-Allotment Units will be identical to the units to be
sold by the Company in the IPO. Additionally, the undersigned agrees:

 

  ● to vote the shares of Common Stock included in the Private Units and
Over-Allotment Units in favor of any proposed Business Combination;

  

  ● not to propose, or vote in favor of, an amendment to the Company’s Amended
and Restated Certificate of Incorporation that would affect the substance or
timing of the Company’s obligation to redeem 100% of the Company’s shares of
Common Stock sold in the IPO if the Company does not complete an initial
Business Combination within 12 months from the closing of the IPO (or up to 21
months, as applicable), unless the Company provides the holders of shares of
Common Stock sold in the IPO with the opportunity to redeem their shares of
Common Stock upon approval of any such amendment at a per-share price, payable
in cash, equal to the aggregate amount of the Trust Fund, including interest
earned on Trust Fund and not previously released to the Company to pay the
Company’s franchise and income taxes, divided by the number of then outstanding
shares of Common Stock sold in the IPO;

 

  ● not to convert any shares of Common Stock included in the Private Units and
Over-Allotment Units into the right to receive cash from the Trust Fund in
connection with a shareholder vote to approve either a Business Combination or
an amendment to the provisions of the Company’s Amended and Restated Certificate
of Incorporation, and not to tender any shares of Common Stock included in the
Private Units and Over-Allotment Units in connection with a tender offer
conducted prior to the closing of a Business Combination;

 

  ● that the undersigned will not participate in any liquidation distribution
with respect to the Private Units and Over-Allotment Units or any underlying
securities (but will participate in liquidation distributions with respect to
any units or shares of Common Stock purchased by the undersigned in the IPO or
in the open market) if the Company fails to consummate a Business Combination;

 

  ● that the Private Units, Over-Allotment Units and underlying securities will
not be transferable until after the consummation of a Business Combination
except (i) to the Company’s pre-IPO shareholders, or to the Company’s officers,
directors, advisors and employees, (ii) transfers to the undersigned’s
affiliates or its members upon its liquidation, (iii) to relatives and trusts
for estate planning purposes, (iv) by virtue of the laws of descent and
distribution upon death, (v) pursuant to a qualified domestic relations order,
(vi) by private sales made in connection with the consummation of a Business
Combination at prices no greater than the price at which the Private Units were
originally purchased or (vii) to the Company for cancellation in connection with
the consummation of a Business Combination, in each case (except for clause vii)
where the transferee agrees to the terms of the transfer restrictions; and

 

  ● the Private Units and Over-Allotment Units will include any additional terms
or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the underwriters in the
IPO in order to consummate the IPO, each of which will be set forth in the
Registration Statement.

 

The undersigned acknowledges and agrees that the purchaser of the Private Units
and Over-Allotment Units will execute agreements in form and substance typical
for transactions of this nature necessary to effectuate the foregoing agreements
and obligations prior to the consummation of the IPO as are reasonably
acceptable to the undersigned, including but not limited to an insider letter.

 



2

 

 

The undersigned further acknowledges and agrees that the Private Units and their
component parts and the related registration rights will be deemed compensation
by the Financial Industry Regulatory Authority (“FINRA”) and will therefore,
pursuant to Rule 5110(g) of the FINRA Manual, be subject to lock-up for a period
of 180 days immediately following the date of effectiveness or commencement of
sales in the IPO, subject to FINRA Rule 5110(g)(2). Additionally, the Private
Units and their component parts and the related registration rights may not be
sold, transferred, assigned, pledged or hypothecated during the foregoing 180
day period following the effective date of the Registration Statement except to
any underwriter or selected dealer participating in the IPO and the bona fide
officers or partners of the undersigned and any such participating underwriter
or selected dealer. Additionally, the Private Units and their component parts
and the related registration rights will not be the subject of any hedging,
short sale, derivative, put or call transaction that would result in the
economic disposition of such securities by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO. Additionally, the undersigned may not exercise demand or piggyback rights
with respect to the Private Units and their components parts after five (5) and
seven (7) years, respectively, from the effective date of the Registration
Statement and may not exercise demand rights on more than one occasion.

 

The undersigned hereby represents and warrants that:

 

  (a) it has been advised that the Private Units and Over-Allotment Units have
not been registered under the Securities Act;

 

  (b) it will be acquiring the Private Units and Over-Allotment Units for its
account for investment purposes only;

 

  (c) it has no present intention of selling or otherwise disposing of the
Private Units and Over-Allotment Units in violation of the securities laws of
the United States;

 

  (d) it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

  (e) it has had both the opportunity to ask questions and receive answers from
the officers and directors of the Company and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

  (f) it is familiar with the proposed business, management, financial condition
and affairs of the Company;

 

  (g) it has full power, authority and legal capacity to execute and deliver
this letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

  (h) this letter constitutes its legal, valid and binding obligation, and is
enforceable against it.

 

This letter agreement constitutes the entire agreement between the undersigned
and the Company with respect to the purchase of the Private Units and
Over-Allotment Units, and supersedes all prior and contemporaneous
understandings, agreements, representations and warranties, both written and
oral, with respect to the same. 

      Very truly yours,       CHARDAN CAPITAL MARKETS, LLC       By:  /s/ George
Kaufman   Name:  George Kaufman   Title:  Managing Director

 

Accepted and Agreed:       MOUNTAIN CREST ACQUISITION CORP       By:  /s/ Suying
Liu     Name: Suying Liu     Title:   Chief Executive Officer  

 



3

 

 

Exhibit A

 

Wire Instructions

 



4

  